Burnside, J.
The law is, that it is a good consideration to support an action of assumpsit, where the forbearance is a benefit to the defendant, or a loss to the plaintiff: Hamaker v. Eberley, 2 Binn. 509. Mrs. Wilson had sold her coal-bed, containing four acres and one-fourth, by articles of agreement of the 1st of April, 1845, to Robert Nixon, who covenanted to pay her $300, in small, but monthly and half-monthly payments of $50 each. *184Nixon being in possession, and digging coal, made default in his payments, when Mrs. Wilson instituted her ejectment to enforce payment, and issued a writ of estrepement to stay the coal-digging. Then MeKelvy, the plaintiff in error, applied to her to stay her proceedings, and withdraw her suit against Nixon, and he promised and engaged to pay her what was then due. The amount was ascertained, and MeKelvy paid $50 on account, and promised to give his note for the residue; which promise he afterwards refused to perform, or to make further payments. It does not appear that anything was done on the estrepement, and the ejectment was discontinued before this action was brought. We see no error in the answers of the court to the plaintiff’s three first points; on these points the cause was fairly put to the jury.
The fourth assignment of error is too general for this court to notice, after a trial on the merits. It does not point out the defective count, nor does it appear to have been noticed on the trial. The assignment is, “ that the judgment of the court is erroneous; general damages having been given by the jury upon the whole declaration, containing several counts, some of which are wholly defective.” It is not said what count is defective, or why it is so. Such an assignment is nothing more than the general errors; which are never noticed in a court of error’.
Judgment affirmed.